IN THE SUPREME COURT OF THE STATE OF NEVADA


                    DAISY TRUST, A NEVADA TRUST,                            No. 83798
                                      Appellant,
                                  vs.
                    SUNRISE RIDGE MASTER                                     FILE
                    HOMEOWNERS ASSOCIATION, A
                                                                              AUG     1 2022
                    NEVADA NON-PROFIT
                                                                             ELIA5 :4 A. BRCIAIN
                    CORPORATION; AND NEVADA                                     OF UPREM C
                    ASSOCIATION SERVICES, INC., A                              DEP    f CLERK
                    NEVADA CORPORATION,
                                      Resi ondents.

                                         ORDER DISMISSING APPEAL

                                Pursuant to the stipulation of the parties, and cause appearing,
                    this appeal is dismissed. The parties shall bear their own costs and attorney
                    fees. NRAP 42(13).
                                It is so ORDERED.




                                                       CLERK OF THE SUPREME COURT
                                                       ELIZABETH A. BRO

                                                       BY:




                    cc:   Hon. Mary Kay Holthus, District Judge
                          John Walter Boyer, Settlement Judge
                          Roger P. Croteau & Associates, Ltd.
                          Brandon E. Wood
 SUPREME COURT
                          Lipson Neilson P.C.
       OF
     NEVADA
                          Eighth District Court Clerk

CLERK'S ORDER

 01 1947   ,1W,y4                                                               7,2-zs )6cr